People v Belliard (2017 NY Slip Op 03884)





People v Belliard


2017 NY Slip Op 03884


Decided on May 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2017

Acosta, J.P., Andrias, Manzanet-Daniels, Kapnick, JJ.


16551 2309/12

[*1] The People of the State of New York, Respondent,
vChristopher Belliard, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (William Mogulescu, J. at plea; George R. Villegas, J. at sentencing ), rendered March 1 2013,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and a decision and order of this Court having been entered on January 7, 2016, holding the appeal in abeyance (135 AD3d 437 [1st Dept 2016]) and upon the stipulation of the parties hereto dated April 27, 2017,
It is unanimously ordered that the said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MAY 16, 2017
CLERK